Exhibit 10.4

 

AMENDED AND RESTATED

PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT dated as of May 7, 2013 (this “Pledge
Agreement”), is being entered into among TETRA TECH, INC., a Delaware
corporation (the “Company” and a “Pledgor”), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a “Subsidiary Guarantor”
and a “Pledgor”, and together with the Company, collectively, the “Pledgors”), 
and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the Secured Parties (as defined in the
Credit Agreement referenced below).  All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

RECITALS:

 

                A.            Pursuant to the Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain Subsidiaries of the Company party thereto (each a “Designated
Borrower” and together with the Company, the “Borrowers” and each a “Borrower”),
the Administrative Agent and the lenders now or hereafter party thereto (the
“Lenders”), the Lenders have agreed to provide to the Borrowers a revolving
credit facility and a term loan facility.

 

B.            Certain additional extensions of credit may be made from time to
time for the benefit of the Pledgors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements.

 

C.            It is a condition precedent to the Secured Parties’ obligations to
make and maintain such extensions of credit that the Pledgors shall have
executed and delivered this Pledge Agreement to the Administrative Agent.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and such Secured Cash Management
Agreements and Secured Hedge Agreements, the parties hereto agree as follows:

 

1.             Certain Definitions.  Terms used in this Pledge Agreement that
are not otherwise expressly defined herein or in the Credit Agreement, and for
which meanings are provided in the Uniform Commercial Code of the State of New
York (the “UCC”), shall have such meanings unless the context requires
otherwise.  In addition, for purposes of this Pledge Agreement, the following
terms have the following definitions:

 

“Direct Foreign Subsidiary” means any Foreign Subsidiary if Equity Interests
representing more than 50% of either the aggregate ordinary voting power or the
aggregate equity value represented by the issued and outstanding Equity
Interests of such Person are owned by the Company, a Domestic Subsidiary or any
combination thereof.

 

--------------------------------------------------------------------------------


 

2.             Pledge of Pledged Interests; Other Collateral.

 

(a)           The Company hereby grants as collateral security for the payment,
performance and satisfaction of all of the Obligations and the obligations and
liabilities of any Loan Party now existing or hereafter arising, and each
Subsidiary Guarantor hereby grants as collateral security for the payment,
performance and satisfaction of all of its Subsidiary Guarantor’s Obligations
(as defined in the Subsidiary Guaranty to which it is a party) and the payment
and performance of its obligations and liabilities (whether now existing or
hereafter arising) hereunder or under any of the other Loan Documents and any
Secured Cash Management Agreements and Secured Hedge Agreements to which it is
now or hereafter becomes a party (such obligations and liabilities of the
Company and the other Pledgors are  referred to collectively as the “Secured
Obligations”), to the Administrative Agent for the benefit of the Secured
Parties a first priority security interest in all of the following items of
property in which it now has or may at any time hereafter acquire an interest or
the power to transfer rights therein, and wheresoever located:

 

(i)            all Equity Interests in all of its Subsidiaries (other than any
Captive Insurance Subsidiary and limited, in the case of Foreign Subsidiaries to
Equity Interests that, when taken with all other Equity Interests pledged
hereunder, constitute no more than (x) 65% of the voting Equity Interests of
each Direct Foreign Subsidiary and (y) 100% of the other Equity Interests of
such Pledgor in each Direct Foreign Subsidiary), in each case, whether now
existing or hereafter created or acquired (collectively, the “Pledged
Interests”), including without limitation the Pledged Interests more
particularly described on Schedule I hereto (such Subsidiaries, together with
all other Subsidiaries whose Equity Interests may be required to be subject to
this Pledge Agreement from time to time, are referred to collectively as the
“Pledged Subsidiaries”);

 

(ii)           all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any Pledged Interest, or (y) by its or their terms
exchangeable or exercisable for or convertible into any Pledged Interest;

 

(iii)          all other property of whatever character or description,
including money, securities, security entitlements and other investment
property, and general intangibles hereafter delivered to the Administrative
Agent in substitution for or as an addition to any of the foregoing;

 

(iv)          all securities accounts to which may at any time be credited any
or all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and

 

(v)           all proceeds of any of the foregoing.

 

2

--------------------------------------------------------------------------------


 

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 2 are herein collectively referred to as the
“Collateral.”

 

(b)           Subject to Sections 11(a) and 29, each Pledgor agrees to deliver
all certificates, instruments or other documents representing any Collateral to
the Administrative Agent at such location as the Administrative Agent shall from
time to time designate by written notice pursuant to Section 23 for its custody
at all times until termination of this Pledge Agreement, together with such
instruments of assignment and transfer as requested by the Administrative Agent.

 

(c)           Subject to Section 29, each Pledgor agrees to execute and deliver,
or cause to be executed and delivered by other Persons, at Pledgor’s expense,
all share certificates, documents, instruments, agreements, financing statements
(and amendments thereto and continuations thereof), assignments, control
agreements, or other writings as the Administrative Agent may request from time
to time to carry out the terms of this Pledge Agreement or to protect or enforce
the Administrative Agent’s Lien and security interest in the Collateral
hereunder granted to the Administrative Agent for the benefit of the Secured
Parties and further agrees to do and cause to be done upon the Administrative
Agent’s request, at Pledgor’s expense, all things determined by the
Administrative Agent to be necessary or advisable to perfect and keep in full
force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties, including the
prompt payment of all out-of-pocket fees and expenses incurred in connection
with any filings made to perfect or continue the Lien and security interest in
the Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

(d)           All filing fees, advances, charges, costs and expenses, including
all fees and expenses of counsel (“Attorney Costs”), incurred or paid by the
Administrative Agent or any Lender in exercising any right, power or remedy
conferred by this Pledge Agreement, or in the enforcement thereof, shall become
a part of the Secured Obligations secured hereunder and shall be paid to the
Administrative Agent for the benefit of the Secured Parties by the Pledgors in
respect of which the same was incurred immediately upon demand therefor, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 

(e)           Each Pledgor agrees to register and cause to be registered the
interest of the Administrative Agent, for the benefit of the Secured Parties, in
the Collateral on its own books and records and the registration books of each
of the Pledged Subsidiaries.

 

3.             Status of Pledged Interests.  Each Pledgor hereby represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

 

(a)           All of the Pledged Interests are, as of the date of execution of
this Pledge Agreement or Pledge Joinder Agreement by each Pledgor pledging such
Pledged

 

3

--------------------------------------------------------------------------------


 

Interests (such date as applicable with respect to each Pledgor, its “Applicable
Date”), and shall at all times thereafter be validly issued and outstanding,
fully paid and non-assessable and constitute (i) 65% of the issued and
outstanding voting Equity Interests (or if any Pledgor shall own less than 65%
of such voting Equity Interests, then 100% of the voting Equity Interests owned
by such Pledgor) and 100% of the other issued and outstanding Equity Interests
of each Direct Foreign Subsidiary constituting a Pledged Subsidiary and (ii) all
of the issued and outstanding Equity Interests of all other Domestic
Subsidiaries constituting Pledged Subsidiaries, and are accurately described on
Schedule I (to the extent of the information included on such Schedule).

 

(b)           Such Pledgor is as at its Applicable Date and shall at all times
thereafter (subject to Dispositions permitted under the Credit Agreement) be the
sole registered and record and beneficial owner of the Pledged Interests, free
and clear of all Liens, charges, equities, options, hypothecations, encumbrances
and restrictions on pledge or transfer, including transfer of voting rights
(other than the pledge hereunder and applicable restrictions pursuant to federal
and state and applicable foreign securities laws).  Without limiting the
foregoing, the Pledged Interests are not and will not be subject to any voting
trust, shareholders agreement, right of first refusal, voting proxy, power of
attorney or other similar arrangement (other than the rights hereunder in favor
of the Administrative Agent).

 

(c)           At no time shall any Pledged Interests (i) be held or maintained
in the form of a security entitlement or credited to any securities account and
(ii) which constitute a “security” (or as to which the related Pledged
Subsidiary has elected to have treated as a “security”) under Article 8 of the
UCC (including, for the purposes of this Section, the Uniform Commercial Code of
any other applicable jurisdiction whose laws may govern) to be maintained in the
form of uncertificated securities.  Subject to Section 29, with respect to
Pledged Interests that are “securities” under the UCC, or as to which the issuer
has elected at any time to have such interests treated as “securities” under the
UCC, such Pledged Interests are, and shall at all times be, represented by the
share certificates listed on Schedule I hereto (to the extent of the information
included with respect to share certificates on such Schedule), which share
certificates, with stock powers duly executed in blank by such Pledgor, have
been delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 22, shall be delivered pursuant to Section 22.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to which the applicable Pledged
Subsidiary has not elected to have such interests treated as “securities” under
the UCC, such Pledgor has at its Applicable Date delivered to the Administrative
Agent (or has previously delivered to the Administrative Agent or, in case of
Additional Interests shall deliver pursuant to Section 22) Uniform Commercial
Code financing statements (or appropriate amendments thereto) duly authorized by
the Pledgor and naming the Administrative Agent for the benefit of the Secured
Parties as “secured party,” in form, substance and number sufficient in the
reasonable opinion of the Administrative Agent to be filed in all UCC filing
offices and in all jurisdictions in which filing is necessary or advisable to
perfect in favor of the Administrative Agent for the benefit of the Secured
Parties the Lien on such Pledged Interests, together with all required filing
fees.  Subject

 

4

--------------------------------------------------------------------------------


 

to Section 29, without limiting the foregoing provisions of this Section 3(c),
with respect to any Pledged Interests issued by any Direct Foreign Subsidiary,
Pledgor shall deliver or cause to be delivered, (i) in addition to or in
substitution for all or any of the foregoing items, as the Administrative Agent
may elect, such other instruments, certificates, agreements, notices, filings,
and other documents, and take or cause to be taken such other action, as the
Administrative Agent may determine to be necessary or advisable under the laws
of the jurisdiction of formation of such Direct Foreign Subsidiary, to grant,
perfect and protect as a first priority lien in such Collateral in favor of the
Administrative Agent for the benefit of the Secured Parties, and (ii) if
requested by the Administrative Agent, an opinion of counsel acceptable in form
and substance to the Administrative Agent issued by a law firm acceptable to the
Administrative Agent licensed to practice law in such foreign jurisdiction,
addressing with respect to such Pledged Interests the matters described in
Section 6.13 of the Credit Agreement.

 

(d)           It has full corporate power, legal right and lawful authority to
execute this Pledge Agreement (and any Pledge Joinder Agreement applicable to
it) and to pledge, assign and transfer its Pledged Interests in the manner and
form hereof.

 

(e)           Subject to Section 29, the pledge, assignment and delivery of its
Pledged Interests (along with undated stock powers executed in blank, financing
statements and other agreements referred to in Section 3(c) hereof) to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Pledge Agreement (or any Pledge Joinder Agreement) creates or continues, as
applicable, a valid and perfected first priority security interest in such
Pledged Interests in favor of the Administrative Agent for the benefit of the
Secured Parties, securing the payment of the Secured Obligations, assuming, in
the case of the Pledged Interests which constitute certificated “securities”
under the UCC (including, for the  purposes of this Section, the Uniform
Commercial Code of any other applicable jurisdiction), continuous and
uninterrupted possession by or on behalf of the Administrative Agent.  The
Pledgor will at its own cost and expense defend the Secured Parties’ right,
title and security interest in and to the Collateral against the claims and
demands of all persons whomsoever.

 

(f)            Except as otherwise expressly provided herein pursuant to a
Disposition permitted under the Credit Agreement, none of the Pledged Interests
(nor any interest therein or thereto) shall be sold, transferred or assigned
without the Administrative Agent’s prior written consent, which may be withheld
for any reason.

 

(g)           Subject to Section 29, it shall at all times cause the Pledged
Interests of such Pledgor that constitute “securities” (or as to which the
issuer elects to have treated as “securities”) under the UCC to be represented
by the certificates now and hereafter delivered to the Administrative Agent in
accordance with Sections 2, 3 and 22 hereof and that it shall cause each of the
Pledged Subsidiaries as to which it is the Pledgor not to issue any Equity
Interests, or securities convertible into, or exchangeable or exercisable for,
Equity Interests, at any time during the term of this Pledge Agreement unless
the Pledged Interests of such Pledged Subsidiary are issued solely to either (y)
such Pledgor who shall immediately comply with Sections 3 and 22 hereof with
respect to such property or (z) the Company or a Subsidiary Guarantor who shall
immediately pledge

 

5

--------------------------------------------------------------------------------


 

such additional Equity Interests to the Administrative Agent for the benefit of
the Secured Parties pursuant to Section 22 or 24 hereof, as applicable, on
substantially identical terms as are contained herein and deliver or cause to be
delivered the appropriate documents described in Section 3(c) hereof to the
Administrative Agent and take such further actions as the Administrative Agent
may deem necessary in order to perfect a first priority security interest in
such Equity Interests.

 

(h)           As of its Applicable Date, the exact legal name and address, type
of Person, jurisdiction of formation, jurisdiction of formation identification
number (if any), and location of the chief executive office of such Pledgor are
as specified on Schedule II attached hereto.   No Pledgor shall change its name,
jurisdiction of formation (whether by reincorporation, merger or otherwise), or
the location of its chief executive office, except upon giving not less than
thirty (30) days’ prior written notice to the Administrative Agent and taking or
causing to be taken all such action at such Pledgor’s expense as may be
reasonably requested by the Administrative Agent to perfect or maintain the
perfection of the Lien of the Administrative Agent in Collateral.

 

4.             Preservation and Protection of Collateral.

 

(a)           The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise, beyond the use of reasonable care in the custody and preservation
thereof while in its possession.

 

(b)           Each Pledgor agrees to pay when due all taxes, charges, Liens and
assessments against the Collateral in which it has an interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with that used in preparing the Audited Financial
Statements and evidenced to the satisfaction of the Administrative Agent and
provided that all enforcement proceedings in the nature of levy or foreclosure
are effectively stayed.  Upon the failure of any Pledgor to so pay or contest
such taxes, charges, Liens or assessments, or upon the failure of any Pledgor to
pay any amount pursuant to Section 2(c), the Administrative Agent at its option
may pay or contest any of them (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest.  All sums so disbursed by the Administrative Agent,
including Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

 

(c)           Each Pledgor hereby (i) irrevocably authorizes the Administrative
Agent to file (with, or to the extent permitted by applicable law, without the
signature of the Pledgor appearing thereon) financing statements (including
amendments thereto and continuations and copies thereof) showing such Pledgor as
“debtor” at such time or times and in all filing offices as the Administrative
Agent may from time to time determine to

 

6

--------------------------------------------------------------------------------


 

be necessary or advisable to perfect or protect the rights of the Administrative
Agent and the Secured Parties hereunder, or otherwise to give effect to the
transactions herein contemplated, and (ii) irrevocably ratifies and acknowledges
all such actions taken by or on behalf of the Administrative Agent prior to the
Applicable Date.

 

5.             Default.  Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent is given full power and authority,
then or at any time thereafter, to sell, assign, deliver or collect the whole or
any part of the Collateral, or any substitute therefor or any addition thereto,
in one or more sales, with or without any previous demands or demand of
performance or, to the extent permitted by law, notice or advertisement, in such
order as the Administrative Agent may elect; and any such sale may be made
either at public or private sale at the Administrative Agent’s place of business
or elsewhere, either for cash or upon credit or for future delivery, at such
price or prices as the Administrative Agent may reasonably deem fair; and the
Administrative Agent or any other Secured Party may be the purchaser of any or
all Collateral so sold and hold the same thereafter in its own right free from
any claim of any Pledgor or right of redemption.  Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law.  Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent.  Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group.  Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law.  Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner.  Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded on a national securities exchange or quoted on an automated
quotation system and agrees and acknowledges that in such event the Pledged
Interests may be sold for an amount less than a pro rata share of the fair
market value of the Pledged Subsidiary’s assets minus its liabilities.  In
addition to the foregoing, the Secured Parties may exercise such other rights
and remedies as may be available under the Loan Documents, at law (including
without limitation the UCC) or in equity.

 

7

--------------------------------------------------------------------------------


 

6.             Proceeds of Sale.  The net cash proceeds resulting from the
collection, liquidation, sale, or other disposition of the Collateral shall be
applied first to the expenses (including all Attorney Costs) of retaking,
holding, storing, processing and preparing for sale, selling, collecting,
liquidating and the like, and then to the satisfaction of all Secured
Obligations in accordance with the terms of Section 8.03 of the Credit
Agreement.  Each Pledgor shall be liable to the Administrative Agent, for the
benefit of the Secured Parties, and shall pay to the Administrative Agent, for
the benefit of the Secured Parties, on demand any deficiency which may remain
after such sale, disposition, collection or liquidation of the Collateral.

 

7.             Presentments, Demands and Notices.  The Administrative Agent
shall not be under any duty or obligation whatsoever to make or give any
presentments, demands for performances, notices of nonperformance, protests,
notice of protest or notice of dishonor in connection with any obligations or
evidences of indebtedness held thereby as collateral, or in connection with any
obligations or evidences of indebtedness which constitute in whole or in part
the Secured Obligations secured hereunder.

 

8.             Attorney-in-Fact.  Each Pledgor hereby appoints the
Administrative Agent as such Pledgor’s attorney-in-fact for the purposes of
carrying out the provisions of this Pledge Agreement and taking any action and
executing any instrument which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest; provided, that the Administrative Agent shall have
and may exercise rights under this power of attorney only upon the occurrence
and during the continuance of a Default or an Event of Default.  Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of a Default or an Event of Default, the Administrative Agent shall
have the right and power to receive, endorse and collect all checks and other
orders for the payment of money made payable to any Pledgor representing any
dividend, interest payment, principal payment or other distribution payable or
distributable in respect to the Collateral or any part thereof and to give full
discharge for the same.

 

9.             Reinstatement.  The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Secured
Obligations is rescinded or must otherwise be returned by any Secured Party or
is repaid by any Secured Party in whole or in part in good faith settlement of a
pending or threatened avoidance claim, whether upon the insolvency, bankruptcy
or reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 9 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Pledge Agreement in any manner, including but not limited to
termination upon occurrence of the Facility Termination Date.

 

10.          Waiver by the Pledgors.  Each Pledgor waives to the extent
permitted by applicable law (a) any right to require any Secured Party or any
other obligee of the Secured Obligations to (i) proceed against any Person or
entity, including without limitation any Loan Party, (ii) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or (iii)
pursue any other remedy in its power, (b) any defense arising by reason of any
disability or other defense of any other Person, or by reason of the cessation
from any cause whatsoever of the liability of any other Person or entity, (c)
any right of subrogation, (d) any right to enforce any remedy which any Secured
Party or any other obligee of the Secured

 

8

--------------------------------------------------------------------------------


 

Obligations now has or may hereafter have against any other Person and any
benefit of and any right to participate in any collateral or security whatsoever
now or hereafter held by the Administrative Agent for the benefit of the Secured
Parties.  Each Pledgor authorizes each Secured Party and each other obligee of
the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting its liability hereunder or under the Loan
Documents from time to time to: (x) take and hold security, other than the
Collateral herein described, for the payment of such Secured Obligations or any
part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (y) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.

 

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

 

11.          Dividends and Voting Rights.

 

(a)           All dividends and other distributions with respect to any of the
Pledged Interests shall be subject to the pledge hereunder, provided, however,
that cash dividends paid to a Pledgor as record owner of the Pledged Interests,
to the extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor so long as no Default or Event of Default shall have
occurred and be continuing, free from any Liens hereunder.

 

(b)           So long as no Default or Event of Default shall have occurred and
be continuing, the registration of the Collateral in the name of a Pledgor as
record and beneficial owner shall not be changed and such Pledgor shall be
entitled to exercise all voting and other rights and powers pertaining to the
Collateral for all purposes not inconsistent with the terms of the Loan
Documents.

 

(c)           Upon the occurrence and during the continuance of any Default or
Event of Default, all rights of the Pledgors to receive and retain cash
dividends and other distributions upon the Collateral pursuant to subsection (a)
above shall cease and shall thereupon be vested in the Administrative Agent for
the benefit of the Secured Parties, and each Pledgor shall promptly deliver, or
shall cause to be promptly delivered, all such cash dividends and other
distributions with respect to the Pledged Interests to the Administrative Agent
(together, if the Administrative Agent shall request, with the documents
described in Sections 2(c) and 3(c) hereof or other negotiable documents or
instruments so distributed) to be held by it hereunder or, at the option of the
Administrative Agent, to be applied to the Secured Obligations.  Pending
delivery to the Administrative Agent of such property, each Pledgor shall keep
such property segregated from its other property and shall be deemed to hold the
same in trust for the benefit of the Secured Parties.

 

9

--------------------------------------------------------------------------------


 

(d)           Upon the occurrence and during the continuance of any Default or
Event of Default, at the option of the Administrative Agent, all rights of each
of the Pledgors to exercise the voting or consensual rights and powers which it
is authorized to exercise pursuant to subsection (b) above shall cease and the
Administrative Agent may thereupon (but shall not be obligated to), at its
request, cause such Collateral to be registered in the name of the
Administrative Agent or its nominee or agent for the benefit of the Secured
Parties and/or exercise such voting or consensual rights and powers as appertain
to ownership of such Collateral, and to that end each Pledgor hereby appoints
the Administrative Agent as its proxy, with full power of substitution, to vote
and exercise all other rights as a shareholder with respect to such Pledged
Interests hereunder upon the occurrence and during the continuance of any
Default or Event of Default, which proxy is coupled with an interest and is
irrevocable until the Facility Termination Date, and each Pledgor hereby agrees
to provide such further proxies as the Administrative Agent may request;
provided, however, that the Administrative Agent in its discretion may from time
to time refrain from exercising, and shall not be obligated to exercise, any
such voting or consensual rights or such proxy.

 

12.          Continued Powers.  Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.

 

13.          Other Rights.  The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Pledge
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law.  Any forbearance or failure or delay by
the Administrative Agent in exercising any right, power or remedy hereunder
shall not be deemed to be a waiver of such right, power or remedy, and any
single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Secured Parties shall continue in full force and effect until such right, power
or remedy is specifically waived in accordance with the terms of the Credit
Agreement.

 

14.          Anti-Marshaling Provisions.  The right is hereby given by each
Pledgor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Pledgor from personal liability for the Secured Obligations. 
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement.  Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the

 

10

--------------------------------------------------------------------------------


 

exercise of any of the remedies permitted by applicable law or provided herein
or in any other Loan Document.

 

15.          Entire Agreement.  This Pledge Agreement and each Pledge Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitute and express the entire understanding between the parties hereto with
respect to the subject matter hereof, and supersede all prior negotiations,
agreements and understandings, inducements, commitments or conditions, express
or implied, oral or written, except as contained in the Loan Documents.  The
express terms hereof and of the Pledge Joinder Agreements control and supersede
any course of performance or usage of the trade inconsistent with any of the
terms hereof or thereof.  Neither this Pledge Agreement nor any Pledge Joinder
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.

 

16.          Further Assurances.  Subject to Section 29, each Pledgor agrees at
its own expense to do such further acts and things, and to execute and deliver,
and cause to be executed and delivered as may be necessary or advisable to give
effect thereto, such additional conveyances, assignments, financing statements,
control agreements, documents, certificates, stock powers, agreements and
instruments, as the Administrative Agent may at any time reasonably request in
connection with the administration or enforcement of this Pledge Agreement or
any Pledge Joinder Agreement or related to the Collateral or any part thereof or
in order better to assure and confirm unto the Administrative Agent its rights,
powers and remedies for the benefit of the Secured Parties hereunder or
thereunder.  Each Pledgor hereby consents and agrees that the Pledged
Subsidiaries and all other Persons, shall be entitled to accept the provisions
hereof and of the Pledge Joinder Agreements as conclusive evidence of the right
of the Administrative Agent, on behalf of the Secured Parties, to exercise its
rights, privileges, and remedies hereunder and thereunder with respect to the
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by any Pledgor or any other Person to any of such
Pledged Subsidiaries or other Persons.

 

17.          Binding Agreement; Assignment.  This Pledge Agreement and each
Pledge Joinder Agreement, and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto,
and to their respective successors and assigns, except that no Pledgor shall be
permitted to assign this Pledge Agreement, any Pledge Joinder Agreement or any
interest herein or therein or in the Collateral, or any part thereof or interest
therein, or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement.  Without
limiting the generality of the foregoing sentence of this Section 17, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations).  All references herein to the Administrative
Agent and to the Secured Parties shall include any

 

11

--------------------------------------------------------------------------------


 

successor thereof or permitted assignee, and any other obligees from time to
time of the Secured Obligations.

 

18.          Secured Cash Management Agreements and Secured Hedging Agreements. 
No Secured Party (other than the Administrative Agent) that obtains the benefit
of this Pledge Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangement have
been made with respect to, the Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.  Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Pledge Agreement
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of the Credit Agreement, and that
with respect to the actions and omissions of the Administrative Agent hereunder
or otherwise relating hereto that do or may affect such Secured Party, the
Administrative Agent and each of its Related Parties shall be entitled to all
the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

 

19.          Severability.  If any provision of this Pledge Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

20.          Counterparts.  This Pledge Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought.  Without limiting the foregoing provisions
of this Section 20, the provisions of Section 10.10 of the Credit Agreement
shall be applicable to this Pledge Agreement.

 

21.          Termination.  Subject to the provisions of Section 9, this Pledge
Agreement and each Pledge Joinder Agreement, and all obligations of the Pledgors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date.  Upon such
termination of this Pledge Agreement, the Administrative Agent shall, at the
sole expense of the Pledgors, promptly deliver to the Pledgors the certificates
evidencing its shares of Pledged Interests (and any other property received as a
dividend or distribution or otherwise in respect of such Pledged Interests to
the extent then held by the Administrative Agent as additional Collateral
hereunder), together with any cash then constituting the Collateral

 

12

--------------------------------------------------------------------------------


 

not then sold or otherwise disposed of in accordance with the provisions hereof,
and take such further actions at the request of the Pledgors as may be necessary
to effect the same.

 

22.          Additional Interests.  Subject to Section 29, if any Pledgor shall
at any time acquire or hold any additional Pledged Interests, including any
Pledged Interests issued by any Subsidiary not listed on Schedule I hereto which
are required to be subject to a Lien pursuant to this Pledge Agreement by the
terms hereof or of any provision of the Credit Agreement (any such shares being
referred to herein as the “Additional Interests”), such Pledgor shall deliver to
the Administrative Agent for the benefit of the Secured Parties (i) a Pledge
Agreement Supplement in the form of Exhibit A hereto with respect to such
Additional Interests duly completed and executed by such Pledgor and (ii) any
other document required in connection with such Additional Interests as
described in Section 3(c).  Each Pledgor shall comply with the requirements of
this Section 22 concurrently with the acquisition of any such Additional
Interests or, in the case of Additional Interests to which Section 6.13 of the
Credit Agreement applies, within the time period specified in such Section or
elsewhere in the Credit Agreement with respect to such Additional Interests;
provided, however, that the failure to comply with (or otherwise deliver the
documentation contemplated by) the provisions of this Section 22 shall not
impair the Lien on Additional Interests conferred hereunder.

 

23.          Notices.  Any notice required or permitted hereunder shall be given
(a) with respect to any Pledgor, at the address then in effect for the giving of
notices to the Company under the Credit Agreement, and (b) with respect to the
Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement.  All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

 

24.          Joinder.  Each Person who shall at any time execute and deliver to
the Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned and pledged to the Administrative Agent for the
benefit of the Secured Parties all Pledged Interests and other Collateral which
it has at its Applicable Date or thereafter acquires any interest or the power
to transfer, and all references herein and in the other Loan Documents to the
Pledgors or to the parties to this Pledge Agreement shall be deemed to include
such Person as a Pledgor hereunder.  Each Pledge Joinder Agreement shall be
accompanied by the Supplemental Schedules referred to therein, appropriately
completed with information relating to the Pledgor executing such Pledge Joinder
Agreement and its property. Each of the applicable Schedules attached hereto
shall be deemed amended and supplemented without further action by such
information reflected on the Supplemental Schedules.

 

25.          Rules of Interpretation.  The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Pledge
Agreement and each Pledge Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any Credit Extensions referred to herein or
secured hereby.

 

13

--------------------------------------------------------------------------------


 

26.          Governing Law; Jurisdiction; Etc.

 

(a)           THIS PLEDGE AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR
ANY PLEDGE JOINDER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)           EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER
AGREEMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER
THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS PLEDGE AGREEMENT OR ANY PLEDGE
JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT AGAINST ANY PLEDGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO

 

14

--------------------------------------------------------------------------------


 

HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 23.  NOTHING IN THIS PLEDGE AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

27.          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT OR ANY PLEDGE JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

28.          Amendment and Restatement.  The parties hereto agree that the
Pledge Agreement (as in effect prior to the effectiveness of this Pledge
Agreement, the “Existing Pledge Agreement”) dated as of March 28, 2011 among the
Company, the Subsidiaries of the Company party thereto and the Administrative
Agent is hereby amended and restated by this Pledge Agreement, and this Pledge
Agreement shall constitute neither a release nor novation of any obligation,
liability or Lien arising under the Existing Pledge Agreement, and such
obligation, liabilities and Liens shall continue in effect on the terms hereof.

 

29.          Limitation on Delivery of Certain Items.  Notwithstanding anything
to the contrary in this Pledge Agreement (including Section 2(b), 2(c), 3(c),
3(g), 16 or 22), the Pledgors shall not be required to deliver share
certificates, stock powers or Pledge Agreement Supplements (collectively, the
“Supplemental Deliveries”) except to the extent necessary to ensure that
applicable Supplemental Deliveries have been made with respect to Pledged
Subsidiaries that, when taken together with the Company, accounted for at least
80% of Consolidated Total Assets and 80% of the consolidated total revenues of
the Company and its Subsidiaries (but excluding from such calculation the assets
and revenues of each Foreign Subsidiary that would, if such Subsidiary provided
security or a guaranty with respect to the Obligations of the Company and any
Designated Borrower that is a Domestic Subsidiary, result in material adverse
tax consequences to the Company) (it being understood that for purposes of

 

15

--------------------------------------------------------------------------------


 

satisfying the foregoing thresholds as of the Closing Date, the Pledgors shall
be permitted to deliver applicable Supplemental Deliveries after the Closing
Date in accordance with Section 7.16 of the Credit Agreement).  For purposes of
the foregoing calculations, (x) assets shall be determined as of the last day of
the most recently ended fiscal quarter for which financial information is
available, (y) revenues shall be determined using the results of the four fiscal
quarter period of the Company most recently ended for which financial
information is available, but giving effect to any pro forma adjustments, with
respect to any Acquisition or Disposition, in a manner consistent with the
adjustments described in Section 1.10 of the Credit Agreement and (z) the assets
and revenues of a Subsidiary shall not be deemed to include the assets and
revenues of its Subsidiaries.

 

[Signature pages follow.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Pledge Agreement on the day and year first written above.

 

 

PLEDGOR:

 

 

 

TETRA TECH, INC.

 

 

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

ADVANCED MANAGEMENT TECHNOLOGY, INC.

 

AMERICAN ENVIRONMENTAL GROUP, LTD.

 

ARD, INC.

 

ARDAMAN & ASSOCIATES, INC.

 

COSENTINI ASSOCIATES, INC.

 

PRO-TELLIGENT, LLC

 

ROONEY ENGINEERING, INC.

 

TETRA TECH CONSTRUCTION, INC.

 

TETRA TECH EC, INC.

 

TETRA TECH ES, INC.

 

TETRA TECH TESORO, INC.

 

WESTERN UTILITY CONTRACTORS, INC.

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Vice President

 

 

 

TETRA TECH EXECUTIVE SERVICES, INC.

 

 

 

By:

/s/ Dan L. Batrack

 

Name:

Dan L. Batrack

 

Title:

Chief Executive Officer

 

 

 

 

TETRA TECH HOLDING LLC

 

 

 

By:

TETRA TECH, INC., its Sole Member

 

 

 

 

 

By:

/s/ Dan L. Batrack

 

 

Name:

Dan L. Batrack

 

 

Title:

Chairman and Chief Executive Officer

 

Tetra Tech, Inc.

Amended and Restated Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Robert J. Rittelmeyer

 

Name:

Robert J. Rittelmeyer

 

Title:

Vice President

 

Tetra Tech, Inc.

Amended and Restated Pledge Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pledged Interests

 

Tetra Tech, Inc.

 

Advanced Management Technology, Inc. / a Virginia corporation

 

Common

 

100,000

 

1,000

 

1,000

 

4

 

NPV

 

N/A

Tetra Tech, Inc.

 

Advent Engineering Services, Inc. / a Michigan corporation

 

Common

 

100,000

 

1,000

 

1,000

 

4

 

NPV

 

N/A

American Environmental Group, Ltd.

 

AEG West, Inc. / a California corporation

 

Common

 

100

 

100

 

100

 

1

 

NPV

 

N/A

Tetra Tech, Inc.

 

America’s Schoolhouse Consulting Services, Inc. /a New York corporation

 

Common

 

200

 

60

 

60

 

10

 

NPV

 

N/A

Tetra Tech, Inc.

 

American Environmental Group, Ltd. / an Ohio limited liability company

 

Membership Certificate

 

N/A

 

2832 Units

 

2832 Units

 

26

 

N/A

 

N/A

Tetra Tech, Inc.

 

ARD, Inc. / a Vermont corporation

 

Common

 

10,000

 

1,000

 

1,000

 

7

 

$1.00

 

N/A

Tetra Tech, Inc.

 

Ardaman & Associates, Inc. / a Florida corporation

 

Common

 

350,000

 

175,870

 

175,870

 

24

 

$1.00

 

N/A

Tetra Tech, Inc.

 

Clancy Environmental Consultants, Inc. / a Vermont corporation

 

Common

 

15,000

 

1,000

 

1,000

 

5

 

NPV

 

N/A

Tetra Tech, Inc.

 

Clear Creek Holdings, LLC / a Delaware limited liability company

 

Membership Certificate

 

N/A

 

Unit 1

 

Unit 1

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Cosentini Associates, Inc. / a New York corporation

 

Common

 

200

 

100

 

100

 

1

 

$100.00

 

N/A

Tetra Tech, Inc.

 

Delaney Crushed Stone Products, Inc. / a New York corporation

 

Common

 

200

 

200

 

200

 

4

 

NPV

 

N/A

 

--------------------------------------------------------------------------------


 

American Environmental Group, Ltd.

 

Eagle Summit Management Company, Inc. / an Ohio corporation

 

Common

 

1,500

 

100

 

100

 

1

 

NPV

 

N/A

Tetra Tech, Inc.

 

Hartman & Associates, Inc. / a Florida corporation

 

Common

 

100,000

 

98,515

 

98,515

 

144

 

$0.01

 

N/A

Tetra Tech, Inc.

 

Integrated Justice Systems International, LLC / a Delaware limited liability
company

 

Membership

 

N/A

 

Unit 1

 

Unit 1

 

None

 

N/A

 

N/A

Tetra Tech, Inc.

 

Inversiones Tetra Tech Chile Holding Limitada / a Chilean limited liability
partnership *

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

ARD, Inc.

 

IP3 Afrique, LLC / a Senegal limited liability company *

 

Membership

 

 

 

 

 

 

 

None

 

N/A

 

N/A

Tetra Tech EC, Inc.

 

McWong Tetra Tech LLC / a Delaware limited liability company

 

Membership

 

N/A

 

Unit 1

 

Unit 1

 

None

 

N/A

 

N/A

Tetra Tech EC, Inc.

 

Mideast Construction LLC / a Delaware limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Municipal Design Group, LLC / a Georgia limited liability company

 

Membership

 

N/A

 

1 Unit

 

1 Unit

 

N/A

 

N/A

 

N/A

Tetra Tech, Inc.

 

PRO-telligent, LLC / Delaware limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

PRO-telligent, LLC

 

PRO-telligent Global, LLC / Virginia limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Proteus Engineers Pty Ltd. / an Australian corporation *

 

Membership

 

 

 

 

 

 

 

N/A

 

N/A

 

N/A

Tetra Tech, Inc.

 

Rooney Engineering, Inc. / a Colorado corporation

 

Common

 

1,000,000

 

1,000

 

1,000

 

51

 

NPV

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Alaska, L.L.C. / an Alaska Limited Liability Company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Advanced Management Technology, Inc.

 

Tetra Tech AMT FZ LLC / a United Arab Emirates limited liability company *

 

N/A

 

100

 

100

 

100

 

1

 

1,000 AED

 

N/A

ARD, Inc.

 

Tetra Tech ARD, Inc. S. De R. L. De C.V. / a Mexican limited liability company *

 

Membership

 

 

 

 

 

 

 

N/A

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Argentina S.A. / an Argentinean corporation *

 

Membership

 

 

 

 

 

 

 

N/A

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Australia Holding Pty Ltd. / an Australian corporation *

 

Ordinary

 

1000

 

1000

 

1000

 

TBD

 

TBD

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Australia Pty. Ltd. / an Australian corporation

 

Ordinary

 

2

 

2

 

1.3

 

No Stock Certificate / Consent to Becoming a Member only

 

AUD $1.00

 

N/A

Tetra Tech, Inc.

 

Tetra Tech BAS, Inc. / a California corporation

 

Common

 

100,000

 

1,000

 

1,000

 

50

 

NPV

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Bioenergy, LLC / a Delaware limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech Holding LLC

 

Tetra Tech Canada Holding Corporation / an Ontario corporation

 

Common

 

Unlimited

 

77,000,001

 

50,050,001

 

C-5

 

N/A

 

N/A

 

 

 

 

Common

 

Unlimited

 

77,000,001

 

26,950,000

 

C-6

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Cape Canaveral, LLC / a Florida limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Caribe, Inc. / a Puerto Rican corporation *

 

Common

 

1,000

 

100

 

100

 

1

 

$1.00

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Construction, Inc. / a New York corporation

 

Common

 

5,000

 

200

 

200

 

12

 

NPV

 

N/A

Tetra Tech Construction, Inc.

 

Tetra Tech Construction Craft Payroll LLC / a New York limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Tetra Tech Construction, Inc.

 

Tetra Tech Construction National Payroll LLC / a Delaware limited liability
company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech Construction, Inc.

 

Tetra Tech Construction Oil & Gas Payroll, LLC / a Delaware limited liability
company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech EC, Inc.

 

Tetra Tech Contingency Constructors, LLC / a Delaware limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech do Brasil Participacoes Ltda. / Brazilian limited liability company *

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

Tetra Tech, Inc.

 

Tetra Tech EC, Inc. / a Delaware corporation

 

Common

 

1,000

 

1.000

 

1,000

 

2

 

$0.01

 

N/A

Tetra Tech EC, Inc.

 

Tetra Tech EC (Mass.) Corporation / a Massachusetts corporation

 

Common

 

100

 

100

 

100

 

2

 

$10.00

 

N/A

Tetra Tech EC, Inc.

 

Tetra Tech EC (Ohio) Corporation / a Delaware corporation

 

Class B Common

 

49

 

49

 

49

 

2

 

$10.00

 

N/A

Tetra Tech, Inc.

 

Tetra Tech EMC Inc. / a California corporation

 

Common

 

240,000

 

1,000

 

1,000

 

32

 

NPV

 

N/A

Tetra Tech, Inc.

 

Tetra Tech ES, Inc. / a Delaware corporation

 

Common

 

1,000

 

1,000

 

1,000

 

2

 

$.01

 

N/A

Tetra Tech ES, Inc.

 

Tetra Tech ES, Inc. S. de R. L. de C.V. / a Mexican limited liability company *

 

Membership

 

 

 

 

 

 

 

N/A

 

 

 

N/A

ARD, Inc., Tetra Tech, Inc. and Tetra Tech ES, Inc.

 

Tetra Tech ES India Ltd. / an Indian corporation *

 

 

 

1,249,960

 

1,249,960

 

1,249,960

 

N/A

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Executive Services, Inc. / a California corporation

 

Common

 

1,000

 

1,000

 

1,000

 

1

 

NPV

 

N/A

 

--------------------------------------------------------------------------------


 

Tetra Tech, Inc.

 

Tetra Tech Expeditionary Operations, Inc. / a Delaware corporation

 

Common

 

1,000

 

1,000

 

1,000

 

1

 

$0.01

 

N/A

Tetra Tech EC, Inc.

 

Tetra Tech Facilities Construction, LLC / a New Jersey limited liability company

 

Membership Certificate

 

1 Unit

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Holding LLC / a Delaware corporation

 

Membership Certificate

 

178,141,979

 

178,141,979

 

178,141,979

 

Total of 9 certificates

 

n/a

 

N/A

Tetra Tech, Inc., Tetra Tech Executive Services, Inc., Tetra Tech ES, Inc.,
Tetra Tech EC, Inc., Ardaman & Associates, Inc. and Cosentini Associates, Inc.

 

Tetra Tech India Limited / an Indian corporation *

 

 

 

 

 

 

 

 

 

 

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech International, Inc. / a Delaware corporation

 

Common

 

1,000

 

1,000

 

1,000

 

1

 

$.001

 

N/A

Tetra Tech EC, Inc.

 

Tetra Tech International (BVI) Ltd. / a British Virgin Island corporation *

 

 

 

50,000

 

50,000

 

50,000

 

2

 

$1.00

 

N/A

Tetra Tech, Inc.

 

Tetra Tech International S.A.C. / a Peruvian corporation *

 

 

 

1,000

 

1,000

 

1,000

 

N/A

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech MA, Inc. / a Delaware corporation

 

Common

 

100

 

100

 

100

 

2

 

$0.01

 

N/A

Tetra Tech ES, Inc.

 

Tetra Tech Middle East Ltd. / a United Kingdom corporation *

 

 

 

1

 

1

 

1

 

2

 

1£

 

N/A

Tetra Tech, Inc.

 

Tetra Tech New Martinsville, LLC / a Delaware limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech ES, Inc.

 

Tetra Tech NZ Limited / a New Zealand corporation *

 

 

 

100

 

100

 

100

 

N/A

 

N/A

 

N/A

Tetra Tech EC, Inc.

 

Tetra Tech RAC Craft, LLC / a Delaware limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

 

--------------------------------------------------------------------------------


 

Tetra Tech, Inc.

 

Tetra Tech Technical Services, Inc. / a Delaware corporation

 

Common

 

1,000

 

1,000

 

1,000

 

1

 

$1.00

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Tesoro, Inc. / a Virginia corporation

 

Common

 

100,000

 

1,000

 

1,000

 

59

 

$1.00

 

N/A

Tetra Tech ES, Inc.

 

Tetra Tech (Tianjin) Consultancy Company Limited / a Chinese corporation *

 

None

 

 

 

 

 

 

 

N/A

 

N/A

 

N/A

Tetra Tech, Inc.

 

Tetra Tech Wired Communications of California, Inc. / a California corporation

 

Common

 

1,000

 

1,000

 

1,000

 

1

 

$1.00

 

N/A

Tetra Tech, Inc.

 

Thomas Communications & Technologies, LLC, a New York limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Thomas Environmental Services, LLC / a New York limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Western Utility Cable, Inc. / an Illinois corporation

 

Common

 

1,000

 

1,000

 

1,000

 

3

 

NPV

 

N/A

Tetra Tech, Inc.

 

Western Utility Central, Inc. / an Illinois corporation

 

Common

 

100

 

100

 

100

 

1

 

NPV

 

N/A

Tetra Tech, Inc.

 

Western Utility Contractors, Inc. / an Illinois corporation

 

Common

 

600

 

200

 

200

 

3

 

NPV

 

N/A

Tetra Tech, Inc.

 

Western Utility Electric, Inc. / an Illinois corporation

 

Common

 

1,000

 

100

 

100

 

1

 

$1.00

 

N/A

Tetra Tech, Inc.

 

Western Utility LLC / a Delaware limited liability company

 

Membership Certificate

 

N/A

 

1 Unit

 

1 Unit

 

1

 

N/A

 

N/A

Tetra Tech, Inc.

 

Whalen & Company, Inc. / a Delaware corporation

 

Common

 

1,000

 

1,000

 

1,000

 

1

 

$0.01

 

N/A

Tetra Tech, Inc.

 

Whalen Service Corps Inc. / a Delaware corporation

 

Common

 

1,000

 

1,000

 

1,000

 

1,000

 

$0.01

 

N/A

 

--------------------------------------------------------------------------------

* Foreign subsidiary; subject to Section 2 of the Amended and Restated Pledge
Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Pledgor Information

 

Tetra Tech, Inc.

 

Corporation

 

Delaware

 

2151089

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Advanced Management Technology, Inc.

 

Corporation

 

Virginia

 

0312892-3

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

American Environmental Group, Ltd.

 

Limited Liability Company

 

Ohio

 

1286263

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

ARD, Inc.

 

Corporation

 

Vermont

 

V-23838-0

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Ardaman & Associates, Inc.

 

Corporation

 

Florida

 

L40551

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Cosentini Associates, Inc.

 

Corporation

 

New York

 

117079

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

PRO-telligent, LLC

 

Limited Liability Company

 

Delaware

 

3155867

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Tetra Tech Construction, Inc.

 

Corporation

 

New York

 

959182

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Tetra Tech EC, Inc.

 

Corporation

 

Delaware

 

3623996

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Tetra Tech ES, Inc.

 

Corporation

 

Delaware

 

2504608

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Tetra Tech Executive Services, Inc.

 

Corporation

 

California

 

C2262650

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Rooney Engineering, Inc.

 

Corporation

 

Colorado

 

19871391560

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Tetra Tech Holding LLC

 

Limited Liability Company

 

Delaware

 

4871509

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Tetra Tech Tesoro, Inc.

 

Corporation

 

Virginia

 

0485717-3

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

Western Utility Contractors, Inc.

 

Corporation

 

Illinois

 

5908-608-1

 

3475 East Foothill Boulevard,
Pasadena, CA 91107

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Pledge Agreement Supplement

 

PLEDGE AGREEMENT SUPPLEMENT

 

THIS PLEDGE AGREEMENT SUPPLEMENT  dated as of                           , 20    
(this “Pledge Agreement Supplement”), is made by
                                                              , a
                                 (the “Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) for
the Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement).

 

RECITALS:

 

A.            The Pledgor is party to that certain Amended and Restated Pledge
Agreement dated as of May 7, 2013 (as in effect on the date hereof and as
amended, restated, supplemented or otherwise modified from time to time after
the date hereof,  the “Pledge Agreement”), among Tetra Tech, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company party thereto
and the Administrative Agent.

 

B.            The Pledgor has acquired rights in the Pledged Interests listed on
Annex A to this Supplement (the “Additional Interests”) and desires to pledge,
and evidence its prior pledge, to the Administrative Agent for the benefit of
the Secured Parties all of the Additional Interests in accordance with the terms
of the Amended and Restated Credit Agreement dated as of May 7, 2013 (as in
effect on the date hereof and as amended, restated, supplemented or otherwise
modified from time to time after the date hereof, the “Credit Agreement”) among
the Company, certain Subsidiaries of the Company party thereto, each lender from
time to time party thereto and the Administrative Agent and the Pledge
Agreement.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Pledgor hereby agrees as follows:

 

1.             Affirmations.  The Pledgor hereby reaffirms and acknowledges the
pledge and collateral assignment to, and the grant of security interest in, the
Additional Interests contained in the Pledge Agreement and pledges and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a first priority lien and security interest in, the Additional Interests
and all of the following:

 

(a)           all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (y) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;

 

--------------------------------------------------------------------------------


 

(b)           all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing;

 

(c)           all securities accounts to which may at any time be credited, any
or all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and

 

(d)           all proceeds of any of the foregoing.

 

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Collateral” under and are subject to
the Pledge Agreement.  Each of the representations and warranties with respect
to Pledged Interests and Collateral contained in the Pledge Agreement is hereby
made by the Pledgor with respect to the Additional Interests and the Additional
Collateral, respectively.  The Pledgor further represents and warrants that
Annex A attached to this Pledge Agreement Supplement contains a true, correct
and complete description of the Additional Interests, and that all other
documents required to be furnished to the Administrative Agent pursuant to
Section 3(c) of the Pledge Agreement in connection with the Additional
Collateral have been delivered or are being delivered simultaneously herewith to
the Administrative Agent.  The Pledgor further acknowledges that Schedule I to
the Pledge Agreement shall be deemed, as to it, to be supplemented as of the
date hereof to include the Additional Interests as described on Annex A to this
Pledge Agreement Supplement.

 

The Pledgor irrevocably waives notice of acceptance of this Pledge Agreement
Supplement and acknowledges that the Secured Obligations are and shall be deemed
to be incurred, and credit extensions under the Loan Documents and the Secured
Cash Management Agreements and Secured Hedge Agreements made and maintained, in
reliance on this Pledge Agreement Supplement.

 

2.             Counterparts.  This Pledge Agreement Supplement may be executed
in any number of counterparts each of which when so executed and delivered shall
be deemed an original, and it shall not be necessary in making proof of this
Pledge Agreement Supplement to produce or account for more than one such
counterpart executed by the Pledgor.  Without limiting the foregoing provisions
of this Section 2, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Pledge Agreement Supplement.

 

3.             Governing Law; Venue; Waiver of Jury Trial.  The provisions of
Sections 26 and 27 of the Pledge Agreement are hereby incorporated by reference
as if fully set forth herein.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by it’s authorized officer as of the day and year first above
written.

 

 

PLEDGOR:

 

 

 

[                                                          ]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

(to Pledge Agreement Supplement of                                  dated
                    )

 

Additional Interests

 

Name of
Pledgor

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

Class or Type
of Pledged
Interest

 

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

 

Total Amount
of Class or
Type
Outstanding

 

Total Amount
Pledged

 

Certificate
Number (if
applicable)

 

Par Value (if
applicable)

 

Name of
Transfer
Agent (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Pledge Joinder Agreement

 

PLEDGE JOINDER AGREEMENT

 

THIS PLEDGE JOINDER AGREEMENT dated as of                           , 20    
(this “Pledge Joinder Agreement”), is made by
                                                              , a
                                 (the “Joining Pledgor”), in favor of BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) for the Secured Parties (as defined in the Credit Agreement referenced
below; all capitalized terms used but not defined herein shall have the meanings
given to such terms in the Credit Agreement).

 

RECITALS:

 

A.            Tetra Tech, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto and the Administrative Agent are party
to the Amended and Restated Pledge Agreement dated as of May 7, 2013 (as in
effect on the date hereof and as amended, restated, supplemented or otherwise
modified from time to time after the date hereof, the “Pledge Agreement”).

 

B.            The Joining Pledgor is a Subsidiary of the Company and is required
by the terms of the Amended and Restated Credit Agreement, dated as of May 7,
2013 (as in effect on the date hereof and as amended, restated, supplemented or
otherwise modified from time to time after the date hereof, the “Credit
Agreement”) among the Company, certain Subsidiaries of the Company, each lender
from time to time party thereto and the Administrative Agent, to become a
Subsidiary Guarantor and be joined as a party to the Pledge Agreement as a
Pledgor (as defined in the Pledge Agreement).

 

C.            The Joining Pledgor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Secured Cash Management Agreements and
Secured Hedge Agreements.

 

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Pledgor hereby agrees as
follows:

 

1.             Joinder.  The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which each Pledgor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Pledge Agreement of a security
interest to the Administrative Agent for the benefit of the Secured Parties in,
and collateral assignment and pledge to the Administrative Agent of, the Pledged
Interests (as defined in the Pledge Agreement) and other property constituting
Collateral (as defined in the Pledge Agreement) of such Pledgor or in which such
Pledgor has or may have or acquire an interest or the power to transfer rights
therein, whether now owned or existing or hereafter created, acquired or arising
and wheresoever located, as security for the payment and

 

--------------------------------------------------------------------------------


 

performance of the Secured Obligations (as defined in the Pledge Agreement), all
with the same force and effect as if the Joining Pledgor were a signatory to the
Pledge Agreement.

 

2.             Affirmations.  The Joining Pledgor hereby acknowledges and
affirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Pledgor contained in the Pledge Agreement.

 

3.             Supplemental Schedules.  Attached to this Pledge Joinder
Agreement are duly completed schedules (the “Supplemental Schedules”)
supplementing as thereon indicated the respective Schedules to the Pledge
Agreement.  The Joining Pledgor represents and warrants that the information
contained on each of the Supplemental Schedules with respect to the Joining
Pledgor and its properties and affairs is true, complete and accurate as of its
Applicable Date.

 

4.             Severability.  If any provision of this Pledge Joinder Agreement
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Pledge Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

5.             Counterparts.  This Pledge Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Joinder Agreement to produce or account for more than one such counterpart
executed by the Joining Pledgor. Without limiting the foregoing provisions of
this Section 5, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Pledge Joinder Agreement.

 

6.             Delivery.  The Joining Pledgor hereby irrevocably waives notice
of acceptance of this Pledge Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Cash Management Agreements and Hedge Agreements made and
maintained, in reliance on this Pledge Joinder Agreement and the Pledgor’s
joinder as a party to the Pledge Agreement as herein provided.

 

7.             Governing Law; Venue; Waiver of Jury Trial.  The provisions of
Sections 26 and 27 of the Pledge Agreement are hereby incorporated by reference
as if fully set forth herein.

 

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

 

 

JOINING PLEDGOR:

 

 

 

[                                                                        ]

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL

SCHEDULE I

 

Name of
Pledgor

 

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

 

Class or Type
of Pledged
Interest

 

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

 

Total Amount
of Class or
Type
Outstanding

 

Total Amount
Pledged

 

Certificate
Number (if
applicable)

 

Par Value (if
applicable)

 

Name of
Transfer
Agent (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Pledge Joinder Agreement of:

Applicable Date:                      , 20

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL

SCHEDULE II

 

Name and Address
of Pledgor

 

Type of Person

 

Jurisdiction of
Formation of Pledgor

 

Jurisdiction of Formation
Identification Number

 

Address of Chief
Executive Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivered Pursuant to Pledge Joinder Agreement of:

Applicable Date:                      , 20

 

--------------------------------------------------------------------------------